DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 4/26/2022 has been received and entered in to the case. 

Claims 1, 3-30, 32-39, 41-47, 49-54, 56-57, 59-116, 122, 133-135 have been canceled, and claims 2, 31, 40, 48, 55, 58, 117-121, 123-132, 136-141 have been considered on the merits. All arguments have been fully considered.
	
 Claim Rejections - 35 USC § 103 (maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 31, 40, 48, 55, 58, 117-121, 123-132, 136-141 stand rejected under 35 U.S.C. 103 as being unpatentable over Fiorino et al. (2010, Arthritis Rheum.; IDS ref.) in view of Maldonado et al. (US 2014/0328854; of record), Fraser et al. (US 2012/0276134; of record), 3SBio (2014, PR Newswire) and Sundy et al. (2008, Arthritis & Rheumatism; of record).
Fiorino et al. teach a method of treating hyperuricemia in gout patients by administering pegsiticase intravenously at a dose 0.05-0.4 mg/kg (see entire document).
Fiorino et al. do not teach a method of concomitantly administering a composition comprising synthetic nanocarriers comprising PLA and PLA-PEG and comprising rapamycin at a dose of 0.05-0.5 mg/kg with each administration.
Maldonado et al. teach a method of concomitantly administering an immunosuppressant dose such as rapamycin (para. 161) with a pharmacodynamically effective dose of a therapeutic macromolecule (paras. 2, 4, 6). Maldonado et al. teach that the therapeutic macromolecule includes pegsiticase (para. 16 and 183). 
It would have been obvious to a person skilled in the art to use the method step of concomitantly administering rapamycin along with pegsiticase as taught by Maldonado et al. for the method of Fiorino et al. This is because Maldonado et al. teach that the concomitant administration of immunosuppressant along with therapeutic macromolecules reduces the undesired formation of anti-therapeutic macromolecule antibody and thus enhances pharmacodynamic effects (Abstract; para. 4). Since pegsiticase taught by Fiorino et al. as well as Maldonado et al. is PEG-conjugated agents like pegloticase, one skilled in the art would expect negative effects of anti-PEG antibodies induced by pegsiticase, and thus, would try to use rapamycin as taught by Maldonado et al. in the method of Fiorino et al. with a reasonable expectation of success.
Regarding the synthetic nanocarriers comprising PLA and PLA-PEG, while Maldonado et al. do not particularly teach the combination of PLA and PLA-PEG, however, Maldonado et al. teach that polymers of synthetic nanocarriers include PLA, PEG, PLGA, PLA-PEG, etc. (paras. 127, 133). Thus, it would have been obvious to one skilled in the art to use both PLA and PLA-PEG together for synthetic nanocarriers with a reasonable expectation of success because both PLA and PLA-PEG are taught by Maldonado et al. as suitable polymers for synthetic nanocarriers, and combining elements known for the same purpose is obvious. See MPEP§2144.06(I).
Regarding the limitation directed to the subject being identified as having had or as being expected to have gout flare (claims 2 and 136); having chronic refractory gout (claim 119-121 and 137), the patient with refractory gout taught by Fiorino et al. would meet the subject of the claimed invention. 
Regarding the concentration of rapamycin in the synthetic nanocarriers being 0.05-0.5 mg/kg, Fiorino et al. in view of Maldonado et al. do not teach the limitation.
Fraser et al. teach a composition comprising synthetic nanocarriers for immunosuppressants including mTOR inhibitors such as rapamycin (Examples 13 and 16; para. 96) and it can be administered along with pegloticase (para. 212). Fraser et al. teach that the doses of the immunosuppressants in the compositions can range from about 0.1 mg/kg to about 25 mg/kg (para. 70), and thus meets the claimed range of 0.05-0.5 mg/kg, or 0.1 or 0.15 mg/kg (RE: claims 17, 123-124, 135-136). 
It would have been obvious to a person skilled in the art to use the dosage of the immunosuppressants such as rapamycin with the synthetic nanocarriers taught by Fraser et al. for the method of Fiorino et al. in view of Maldonado et al. This is because Fraser et al. teach that the composition (i.e. rapamycin attached to synthetic nanocarriers) of Fraser et al. is more targeted immune effects allowing for the targeted delivery to immune cells of interest and thus helpful in reducing off-target effects and/or toxicity (para. 53), and thus, one skilled in the art would recognize the benefit of using the composition (i.e. synthetic nanocarrier coupled to immunosuppressants) is consistent with the teaching of Maldonado et al. that the rapamycin nanocarriers prevent undesired formation of the antibodies against pegsiticase, a PEGylated uricase. 
Regarding the limitation that the composition comprising synthetic nanocarriers is administered prior to the composition comprising pegsiticase (claim 31) or the composition comprising synthetic nanocarriers and the composition comprising pegsiticase being administered within an hour of each other (claim 127), Maldonado et al. define the term “concomitantly” as two or more dosages being administered within 1 hour (para. 79). One skilled in the art would understand this “concomitant” administration as one composition administered within 1 hour of the other composition administered, and the order can be either urate oxidase followed by rapamycin or vice versa.
Therefore, it would have been obvious to a person skilled in the art that the concomitant administration of the two compositions of rapamycin and pegsiticase taught by Fiorino et al. in view of Maldonado et al. and Fraser et al. could be in any order including one prior/after the other and within an hour of each other. 
Regarding the limitation directed to the rapamycin being encapsulated in the synthetic nanocarriers (claim 40), Maldonado et al. teach that the immunosuppressants are contained within the synthetic nanocarriers (encapsulated) (para. 122). 
Regarding claims 48, 55 and 128-131, Maldonado et al. teach the diameter of rapamycin nanocarriers being 199 nm or 183 nm determined by dynamic light scattering (para. 288 and 306), which is greater than 100 nm but less than 200 nm. Maldonado et al. teach the load of rapamycin of the synthetic nanocarriers being 9.9% (w/w), for example (para. 266). Thus, it would have been obvious to a person skilled in the art to use the nanocarriers encapsulating rapamycin or with the specific diameter as claimed based on the teaching of Maldonado et al. in the method of Fiorino et al. in view of Maldonado et al. and Fraser et al. with a reasonable expectation of success.
Regarding the route of administration being intravenous infusion (claims 58 and 132), Fiorino et al. teach intravenous administration of pegsiticase (see above), and Maldonado et al. teach intravenous administration or injection in the tail vein (para. 8, 211 and 316; Example 8). Furthermore, Fraser et al. teach the administration of immunosuppressant conjugated synthetic nanocarriers is carried out by intravenously (para. 12). Thus, it would have been obvious to a person skilled in the art to administer pegsiticase and rapamycin nanocarriers intravenously because both are known to be administered intravenously.
Regarding the limitation directed to the subject being with an elevated serum uric acid level (claim 117), Fiorino et al. teach that the gout patients have been screened for plasma uric acid > 6 mg/dL for men and > 5 mg/dL for women, and the mean plasma uric acid was 7.8 mg/dL (see entire document). 
Regarding claim 118, Fiorino et al. teach that the method is for managing hyperuricemia, i.e. higher uric acid level in the serum (plasma).
Regarding claims 120-121 and 137, Fiorino et al. do not particularly teach the chronic refractory gout. 
3SBio teach that pegsiticase could be used for treating chronic refractory gout (p.2).
Thus, it would have been obvious to a person skilled in the art to use the method of Fiorino et al. in view of Maldonado et al. for treating chronic refractory gout using pegsiticase along with synthetic nanocarriers carrying rapamycin with a reasonable expectation of success.
Regarding the limitation directed to the administration of the composition being monthly or at least 3 months (claim 2 and 136), Fiorino et al. in view of Maldonado et al. do not teach the limitation. However, Fiorino et al. teach that the single dosage of pegsiticase was followed for 24 days, and the profoundly suppressing effect of uric acid levels by pegsiticase was up to 24 days, and suggested a chronic therapy in gout patients (see conclusion). Furthermore, it is known in the art that other PEGylated uricase, such as pegloticase, is administered every 4 weeks for up to 14 weeks (more than 3 months) for refractory gout (based on Study population) according to Sundy et al. (p.2883, 2nd col., last para.; Fig. 1). Thus, it would have been obvious to a person skilled in the art to administer the combination of pegsiticase and rapamycin nanocarriers taught by Fiorino et al. in view of Maldonado et al. monthly for at least 3 months. 
Regarding the limitation directed to the subject not administered with an additional therapeutic to prevent gout flare concomitantly with each concomitant administration (claims 139 and 141), Fiorino et al. teach the administration of pegsiticase was without premedication and infused intravenously. This teaching would meet the limitation without additional therapeutic to prevent gout flare.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive. Applicant alleged that the combined teachings of the cited references would have been nothing more than predictable without showing the result of practicing the claimed method. Applicant is reminded that the obviousness rejection is based on and requires a reasonable expectation of success to carry out the combined teachings of the cited references, and at least some degree of predictability is required. However,  obviousness does not require absolute predictability (see MPEP§2143.02). As acknowledged by applicant, the combined teachings would provide predictable results.
Applicant argued that the cited references do not teach or suggest the claimed doses, frequency or timing of administration in combination. The claim rejection addressed the claimed doses, frequency and timing of administration as they are taught by secondary references. Obviousness rejection does not require a single reference teaching all the limitation. Applicant asserted that Fiorino teaches the dosage of pegsiticase but it does not teach multiple administration. Different limitations were addressed by teachings from different references. For example, multiple administration of PEGylated uricase is known in the art according to Sundy et al., and it would have been obvious to administer the combination of pegsiticase and rapamycin nanocarriers monthly for at least 3 months. Applicant argued that Sundy teaches pegloticase, not pegsiticase as claimed. While they are not the same, however, this does not mean that one skilled in the art would utilize the regimen of pegloticase for pegsiticase. Furthermore, the regimen of a therapeutic composition is optimized based on the desired outcome of the treatment. In the absence of criticality of the regimen as claimed, it is considered that doses, frequency and timing of the administration are determined based on the outcome of the method, and they are result-effective parameters that can be modified by routine experimentations. 
Finally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Based on the above discussion, it is the Examiner’s position that the combined teachings of the cited references render the claimed invention obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632